DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 10/11/2019.
Claim(s) 1-15 is/are pending in this Office Action.
Drawings



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “410” of Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
- para. 0048 recites “310” in line 3 with respect to Fig. 4, however, Fig. 4 does not contain the reference character “310”
Appropriate correction is required.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
claim 7 is objected to as “wherein the processor increase or decrease the dominant parameter” is unclear, the examiner suggests “…increases or decreases…”, instead
- claim 8 is objected to as “varies based on a number of iteration” is unclear, the examiner suggests “…a number of iterations” instead
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the g-g plot parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “g-g plot parameters”, instead.
Regarding claim 1, it is unclear whether “the dominant parameter of the g-g plot” which is updated in line 10 is the “a dominant parameter corresponding to the feedback” in lines 9-10, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting them to be the same component. 
Claim 6 recites the limitation "the maximum value of the dominant parameter" in lines 1-2 and in line 4.  There is insufficient antecedent basis for this limitation in the claim. Further, while claim 1, from which claim 6 depends recites “maximum values” in line 6, it is unclear if this “maximum value” of 
	Claim 9 recites the limitation "the g-g plot parameters" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “g-g plot parameters”, instead.
Claim 14 recites the limitation "the maximum value of the dominant parameter" in line 2 and in line 5.  There is insufficient antecedent basis for this limitation in the claim. Further, while claim 9, from which claim 14 depends recites “maximum values” in line 10, it is unclear if this “maximum value” of claim 14 is from those values of claim 9 or not. For the purposes of examination, the examiner is interpreting the limitation to be “a maximum value…”, instead. 
	Claim 15 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “an autonomous vehicle”, instead, as similarly recited in independent claims 1 and 9.
Claim 15 recites the limitation "the g-g plot parameters" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “g-g plot parameters”, instead. 	
Claims 2-5, 7-8, 10-13 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 9-10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugano et al. (US 2017/0021812 A1), hereafter referred to as Sugano.
Regarding claims 9 and 15, Sugano teaches a non-transitory computer readable storage medium (“memory”, para. 0057) embodied thereon a program (“programs”, para. 0057) executable by a processor (“central processing unit (CPU)” of “units 18-28”, Fig. 1, para. 0057) for performing a method for controlling an autonomous vehicle (“vehicle 1”, Fig. 1, “the vehicle automatically driven by the ECU 16”, para. 0064), wherein the method comprises: 
accepting a comfort level (“occupant condition”, Fig. 4) as a feedback from a passenger (“occupant”, Fig. 4) of the vehicle (“in Step S4, the occupant condition obtaining unit 22 obtains the occupant conditions from the occupant condition sensor 4”, para. 0069);
determining a dominant parameter (“target accelerations and decelerations”, see para. 0093 citation below and Fig. 4) of a g-g plot (“G-G diagram”, Fig. 6 and Fig. 8) corresponding to the feedback, wherein the g-g plot defines admissible space of values of longitudinal and lateral accelerations (“acceleration in direction of travel” and “lateral acceleration”, Fig. 6 and Fig. 8) (“in Step S7, the target acceleration/deceleration setting unit 28 sets an acceleration/deceleration correction factor based on the occupant conditions obtained in Step S4, the driving environment obtained in Step S5, and the vehicle conditions obtained in Step S6”, para. 0081, “Next, in Step S8, the target acceleration/deceleration setting unit 28 sets an acceleration/deceleration control curve (target accelerations and decelerations at different locations on the curve), based on the curve shape information obtained in Step S2, the maximum lateral acceleration Glmax obtained in Step S3, and the acceleration/deceleration correction factor determined in Step S7”, para. 0093), g-g plot parameters include a maximum forward acceleration, a maximum backward acceleration, a maximum lateral acceleration and a shape parameter defining profile of curves connecting maximum values of forward, backward, and lateral accelerations (“The ECU 16 includes a maximum lateral acceleration obtaining unit 18 that obtains a maximum lateral acceleration that may be applied to the cornering vehicle 1, a curve shape information obtaining unit 20 that obtains curve shape information including the radius of curvature of a curve in front of the vehicle 1”, para. 0056, see also “S3”, Fig. 4); 
updating the dominant parameter of the g-g plot based on the comfort level indicated in the feedback “FIG. 6 is a diagram in which coordinates (Gl, Gf) are plotted on a plane of coordinates including X coordinates representing lateral accelerations Gl of the vehicle 1 which travels on the curve which is generated by the acceleration/deceleration control process performed by the ECU 16, and Y coordinates representing accelerations or decelerations Gf of the vehicle 1 in the direction of travel thereof (a G-G diagram showing the relation between the lateral accelerations Gl and the accelerations or decelerations Gf)”, para. 0107); and 
controlling the vehicle to maintain dynamics of the vehicle within the admissible space defined by the parameters of the updated g-g plot (“in Step S11, the acceleration/deceleration control unit 30 controls the engine 34 and brake 36 of the vehicle 1 such that the vehicle 1 enters the curve at the initial velocity determined in Step S9, and after the vehicle 1 enters the curve, controls the acceleration and deceleration of the vehicle 1 in accordance with the acceleration/deceleration control curve set in Step S8”, para. 0104, “After Step S11, the ECU 16 finishes the acceleration/deceleration control process. Next, the acceleration or deceleration of the vehicle 1 which travels on the curve which is generated by the acceleration/deceleration control process performed by the ECU 16 will be described with reference to FIGS. 5 and 6”, para. 0105-0106).

Regarding claim 10, Sugano further teaches determining the dominant parameter of the g-g plot based on proximity of a value of the dominant parameter to its maximum value (“the acceleration or deceleration Gf is a maximum deceleration, is (0, −4)…and the acceleration/deceleration Gf of the vehicle in the direction of travel thereof is a maximum acceleration is (0, 2)”, para. 0109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al. (US 2017/0021812 A1), in view of Telpaz et al. (US 2020/0225676 A1), hereafter referred to as Telpaz.
Regarding claim 1, Sugano teaches a system for controlling an autonomous vehicle (“vehicle 1”, Fig. 1, “the vehicle automatically driven by the ECU 16”, para. 0064), comprising: 
a memory (“memory”, para. 0057) configured to store parameters of a g-g plot (“G-G diagram”, Fig. 6 and Fig. 8) defining admissible space of values of longitudinal and lateral accelerations (“acceleration in direction of travel” and “lateral acceleration”, Fig. 6 and Fig. 8), g-g plot parameters include a maximum forward acceleration, a maximum backward acceleration, a maximum lateral acceleration and a shape parameter defining profile of curves connecting maximum values of forward, backward, and lateral accelerations (“The ECU 16 includes a maximum lateral acceleration obtaining unit 18 that obtains a maximum lateral acceleration that may be applied to the cornering vehicle 1, a curve shape information obtaining unit 20 that obtains curve shape information including the radius of curvature of a curve in front of the vehicle 1”, para. 0056, see also “S3”, Fig. 4); 
an input device (“occupant condition sensor 4”, Fig. 1) configured to accept a comfort level (“occupant condition”, Fig. 4) as a feedback from a passenger (“occupant”, Fig. 4) of the vehicle (“in Step S4, the occupant condition obtaining unit 22 obtains the occupant conditions from the occupant condition sensor 4”, para. 0069); 
a processor (“central processing unit (CPU)” of “units 18-28”, Fig. 1, para. 0057) configured to determine a dominant parameter (“target accelerations and decelerations”, see para. 0093 citation below and Fig. 4) corresponding to the feedback and to update the dominant parameter of the g-g plot (see para. 0107 citation below) based on the comfort level indicated in the feedback (“in Step S7, the target acceleration/deceleration setting unit 28 sets an acceleration/deceleration correction factor based on the occupant conditions obtained in Step S4, the driving environment obtained in Step S5, and the vehicle conditions obtained in Step S6”, para. 0081, “Next, in Step S8, the target acceleration/deceleration setting unit 28 sets an acceleration/deceleration control curve (target accelerations and decelerations at different locations on the curve), based on the curve shape information obtained in Step S2, the maximum lateral acceleration Glmax obtained in Step S3, and the acceleration/deceleration correction factor determined in Step S7”, para. 0093, “FIG. 6 is a diagram in which coordinates (Gl, Gf) are plotted on a plane of coordinates including X coordinates representing lateral accelerations Gl of the vehicle 1 which travels on the curve which is generated by the acceleration/deceleration control process performed by the ECU 16, and Y coordinates representing accelerations or decelerations Gf of the vehicle 1 in the direction of travel thereof (a G-G diagram showing the relation between the lateral accelerations Gl and the accelerations or decelerations Gf)”, para. 0107); and 
a controller (“control unit 30”, Fig. 1) configured to control the vehicle to maintain dynamics of the vehicle (“controls the engine 34 and brake 36”, see para. 0104 citation below) within the admissible space defined by the parameters of the updated g-g plot (“in Step S11, the acceleration/deceleration control unit 30 controls the engine 34 and brake 36 of the vehicle 1 such that the vehicle 1 enters the curve at the initial velocity determined in Step S9, and after the vehicle 1 enters the curve, controls the acceleration and deceleration of the vehicle 1 in accordance with the acceleration/deceleration control curve set in Step S8”, para. 0104, “After Step S11, the ECU 16 finishes the acceleration/deceleration control process. Next, the acceleration or deceleration of the vehicle 1 which travels on the curve which is generated by the acceleration/deceleration control process performed by the ECU 16 will be described with reference to FIGS. 5 and 6”, para. 0105-0106).
Sugano does not explicitly teach wherein an input interface is configured to accept the comfort level as a feedback from a passenger. Instead, Sugano teaches an input device which can comprise, “a blink detection camera for detecting the occupant's blink, and an infrared sensor for detecting the occupant's body surface temperature or pulse wave” (para. 0069). 
However, Telpaz teaches control of autonomous vehicle based on pre-learned passenger and environment aware driving style profile, comprising:
(“tablet”, see para. 0033 citation below) configured to accept a comfort level (“pleasantness”, see para. 0033 citation below) as a feedback from a passenger (“passenger”, see para. 0033 citation below) of an autonomous vehicle (“autonomous vehicle 10”, Fig. 1) (“At block 202, the controller 34 also collects data regarding the feedback from a passenger of the vehicle 10 (or other vehicle) that is being driven during the data collection process. To do so, this passenger may have a tablet…to rate the pleasantness of the driving style”, para. 0033).
All of the components are known in Sugano and Telpaz. Sugano teaches accepting a comfort level of a passenger without their input via an interface and Telpaz teaches accepting a comfort level of a passenger directly from the input via an interface. Both Sugano and Telpaz teach determining how parameter(s) correspond to the comfort level of the passenger (See, Telpaz teaches, “FIG. 4 illustrates a left-turn scenario in which the vehicle 10 is turning left at an intersection IT while the other vehicle OV is crossing the intersection. In this left-turn scenario, at block 206 of method 200 (FIG. 2), the controller 34 selects the optimal driving profile. To do so, the sensing system 28 collects data regarding the pleasantness/comfort feedback from a passenger of the vehicle 10 that is turning left. As discussed above, this passenger may have a tablet (which may include a potentiometer) to rate the pleasantness/comfort of the human driving style. In this left-turn scenario, the sensing system 28 senses, among other things, lateral acceleration, longitudinal acceleration, longitudinal jerk, and lateral jerk during the entirety of the left-turn scenario. The controller 34 then receives and stores the sensed information from the sensor system 28 and correlates the sensed information (e.g., lateral acceleration, longitudinal acceleration, lateral jerk, and longitudinal jerk) with the pleasantness/comfort feedback during the entirety of the left-turn scenario”, para. 0043). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the “occupant condition sensor 4” of Sugano for the “tablet” of Telpaz to achieve the predictable result of accepting a comfort level as a feedback from a passenger KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The 
Regarding claim 2, Sugano further teaches wherein the processor, in response to receiving the feedback, determines the dominant parameter of the g-g plot based on proximity of a value of the dominant parameter to its maximum value (“the acceleration or deceleration Gf is a maximum deceleration, is (0, −4)…and the acceleration/deceleration Gf of the vehicle in the direction of travel thereof is a maximum acceleration is (0, 2)”, para. 0109).
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al. (US 2017/0021812 A1), in view of Telpaz et al. (US 2020/0225676 A1), in view of Beaurepaire et al. (US 2020/0079396 A1), hereafter referred to as Beaurepaire.
Regarding claim 3, Sugano in view of Telpaz do not explicitly teach wherein the processor selects the forward acceleration as the dominant parameter when the value of the forward acceleration is the closest to 3 its maximum value among g-g plot parameters and a distance between the value of the forward acceleration and its maximum value is within a predefined range, wherein the processor selects the backward acceleration as the dominant parameter when the value of the backward acceleration is the closest to its maximum value among g-g plot parameters and a distance between the value of the backward acceleration and its maximum value is within the predefined range, wherein the processor selects the lateral acceleration as the dominant parameter when the value of the lateral acceleration is the closest to its maximum value among g-g plot parameters and a distance between the value of the lateral acceleration and its maximum value is within the predefined range, and otherwise, the processor selects the shape parameter as the dominant parameter.
	However, Beaurepaire teaches a method and apparatus for generating a passenger-based driving profile, comprising:
(“The processes described herein for generating a passenger-based driving profile may be advantageously implemented via software, hardware (e.g., general processor…”, para. 0126) configured to select a forward acceleration (“acceleration”, see para. 0067 citation below) as the dominant parameter when the value of the forward acceleration is the closest to its maximum value among parameters and a distance between the value of the forward acceleration and its maximum value is within a predefined range, wherein the processor selects a backward acceleration (“braking”, see para. 0067 citation below) as the dominant parameter when the value of the backward acceleration is the closest to its maximum value among parameters and a distance between the value of the backward acceleration and its maximum value is within the predefined range, wherein the processor selects a lateral acceleration (“lateral acceleration”, see para. 0067 citation below) as the dominant parameter when the value of the lateral acceleration is the closest to its maximum value among parameters and a distance between the value of the lateral acceleration and its maximum value is within the predefined range, and otherwise, the processor selects a shape parameter as the dominant parameter
(“FIG. 11 illustrates an example of a UI 1101 that presents detected driving behavior data 1103 in combination with automatically detected user reaction data 1105…Both the UI elements 1107 and 1109 are interactive elements that enable the user to change or modify the respective detected data values (e.g., by sliding the value lines to indicate a new value). For example, the user can interact with the user element 1107 to alter the comfort level from the initially detected value of 0.8 (e.g., by dragging to the right to indicate a higher confidence or comfort level, or dragging to the left to indicate a lower confidence or comfort level). The detected driving behavior (e.g., acceleration rate) can also be similarly modified”, para. 0072, “In one embodiment, the vehicle sensor data that is presented in the user interface refers to sensor data collected about a vehicle and/or its context (e.g., location, movement, speed, acceleration, braking, lateral acceleration, etc.) as it operates while carrying a user as a passenger”, para. 0067).
	All of the components are known in Sugano in view of Telpaz and in Beaurepaire. Sugano in view of Telpaz teach controlling a vehicle based on updated parameters indicative of a comfort level of an occupant. Beaurepaire teaches controlling a vehicle based on determining a dominant parameter indicative of a comfort level of an occupant (“The detected driving behavior…can also be similarly modified”, para. 0072, based on “vehicle sensor data”, para. 0067). Beaurepaire teaches modifying the driving behavior of the vehicle based on the input of the vehicle’s occupant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sugano in view of Telpaz with the teachings of Beaurepaire by determining dominant parameters that affect occupant comfort, as taught by Beaurepaire (see para. 0067 and 0072 citations above). The motivation for doing so would be to allow the occupant to more specifically indicate their comfort level in “Step S4” of Sugano, via the “UI element 1107” and “detected reaction 1105” of Beaurepaire (Fig. 11). 
	Regarding claim 4, Sugano in view of Telpaz do not explicitly wherein the processor is configured to request the controller to control the vehicle to move in a predetermined manner to make one of the g-g plot parameters dominant; request the passenger to provide the feedback on the movement of the vehicle in the predetermined manner; and update the dominant parameter associated with the movement in the predetermined manner based on the feedback.
However, Beaurepaire teaches a method and apparatus for generating a passenger-based driving profile, comprising:
a processor (“The processes described herein for generating a passenger-based driving profile may be advantageously implemented via software, hardware (e.g., general processor…”, para. 0126)   configured to request a controller (“Other specialized components to aid in performing the inventive functions described herein include…one or more controllers”, para. 0136) to control an autonomous (“vehicle 101”, Fig. 1, “vehicle 101 (e.g., an autonomous vehicle)”, para. 0042) to move in a predetermined manner to make a parameter dominant (“In one embodiment, the vehicle sensor data that is presented in the user interface refers to sensor data collected about a vehicle and/or its context (e.g., location, movement, speed, acceleration, braking, lateral acceleration, etc.) as it operates while carrying a user as a passenger”, para. 0067, see also “901”, Fig. 9); 
request a passenger (“user”, see para. 0072 citation below) to provide feedback on the movement of the vehicle in the predetermined manner (“FIG. 11 illustrates an example of a UI 1101 that presents detected driving behavior data 1103 in combination with automatically detected user reaction data 1105…Both the UI elements 1107 and 1109 are interactive elements that enable the user to change or modify the respective detected data values (e.g., by sliding the value lines to indicate a new value). For example, the user can interact with the user element 1107 to alter the comfort level from the initially detected value of 0.8 (e.g., by dragging to the right to indicate a higher confidence or comfort level, or dragging to the left to indicate a lower confidence or comfort level)”, para. 0072, see also “903”, Fig. 9); and 
update the dominant parameter associated with the movement in the predetermined manner based on the feedback (“The detected driving behavior (e.g., acceleration rate) can also be similarly modified”, para. 0072, see also “905”, Fig. 9).
All of the components are known in Sugano in view of Telpaz and in Beaurepaire. Sugano in view of Telpaz teach controlling a vehicle based on updated parameters indicative of a comfort level of an occupant. Beaurepaire teaches controlling a vehicle based on updating a dominant parameter after receiving a comfort level of an occupant (“The detected driving behavior…can also be similarly modified”, para. 0072, based on “comfort level”, para. 0067). Beaurepaire teaches modifying the driving behavior of the vehicle based on the input of the vehicle’s occupant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sugano in view of Telpaz 
Regarding claim 5, Beaurepaire further teaches wherein the processor requests the controller to move the vehicle straight with a value of the forward acceleration (“acceleration”, para. 0067, see rejection to claims 4 and 12) above the maximum forward acceleration to make the forward acceleration the dominant parameter (“driving behavior includes an acceleration pattern”, see para. 0047 citation below); 
wherein the processor requests the controller to move the vehicle straight with a value of the backward acceleration (“braking”, para. 0067, see rejection to claims 4 and 12) above the maximum backward acceleration to make the backward acceleration the dominant parameter (“driving behavior includes…a braking pattern”, see para. 0047 citation below); 
wherein the processor requests the controller to move through a curve with a value of the lateral acceleration (“lateral acceleration”, para. 0067, see rejection to claims 4 and 12) above the maximum lateral acceleration to make the lateral acceleration the dominant parameter (“driving behavior includes…a vehicle speed on a curved section, a vehicle turning behavior”, see para. 0047 citation below); and 
wherein the processor requests the controller to move through the curve with a value of the lateral acceleration and a value of forward acceleration tracking a profile to make the lateral acceleration the dominant parameter (“driving behavior includes…a combination thereof”, para. 0047”, see para. 0047 citation below)
(“In step 401, the vehicle behavior module 301 collects or records vehicle sensor data of a vehicle carrying a user as a passenger. The vehicle sensor data indicates or relates to at least one driving behavior of the vehicle. By way of example, driving behavior or style includes but is not limited to physical measurements or parameters that record how the vehicle is being driven. In one embodiment, the at least one driving behavior includes an acceleration pattern, a braking pattern, a distance to a neighboring vehicle, a vehicle speed on a curved section, a vehicle turning behavior (e.g., how quickly a vehicle turns, the size of vehicle gaps through which a turn can be made, etc.), or a combination thereof”, para. 0047).
	Regarding claim 6, Sugano in view of Telpaz do not explicitly teach wherein the processor increase the maximum value of the dominant parameter when the comfort level of the feedback indicates a comfort of the passenger with the value of the dominant parameter, and wherein the processor decreases the maximum value of the dominant parameter when the comfort level of the feedback indicates a discomfort of the passenger with the value of the dominant parameter.
However, Beaurepaire teaches a method and apparatus for generating a passenger-based driving profile, comprising:
a processor (“The processes described herein for generating a passenger-based driving profile may be advantageously implemented via software, hardware (e.g., general processor…”, para. 0126) configured to increase (“The detected driving behavior…can also be similarly modified” when the comfort level is higher, “by dragging to the right to indicate a higher confidence or comfort level”, para. 0072) a maximum value of a dominant parameter (“driving parameter”, see para. 0072 citation below) when a comfort level (“comfort level”, see para. 0072 citation below and Fig. 11) of feedback indicates a comfort of a passenger (“user”, see para. 0072 citation below) with the value of the dominant parameter, and wherein the processor decreases (“The detected driving behavior…can also be similarly modified” when the comfort level is higher, “dragging to the left to indicate a lower confidence or comfort level”, para. 0072) the maximum value of the dominant parameter when the comfort level of the feedback indicates a discomfort of the passenger with the value of the dominant (“FIG. 11 illustrates an example of a UI 1101 that presents detected driving behavior data 1103 in combination with automatically detected user reaction data 1105…Both the UI elements 1107 and 1109 are interactive elements that enable the user to change or modify the respective detected data values (e.g., by sliding the value lines to indicate a new value). For example, the user can interact with the user element 1107 to alter the comfort level from the initially detected value of 0.8 (e.g., by dragging to the right to indicate a higher confidence or comfort level, or dragging to the left to indicate a lower confidence or comfort level). The detected driving behavior (e.g., acceleration rate) can also be similarly modified”, para. 0072, “In one embodiment, the vehicle sensor data that is presented in the user interface refers to sensor data collected about a vehicle and/or its context (e.g., location, movement, speed, acceleration, braking, lateral acceleration, etc.) as it operates while carrying a user as a passenger”, para. 0067).
	All of the components are known in Sugano in view of Telpaz and in Beaurepaire. Sugano in view of Telpaz teach controlling a vehicle based on updated parameters indicative of a comfort level of an occupant. Beaurepaire teaches controlling a vehicle based on determining a dominant parameter indicative of a comfort level of an occupant (“The detected driving behavior…can also be similarly modified”, para. 0072, based on “vehicle sensor data”, para. 0067). Beaurepaire teaches modifying the driving behavior of the vehicle based on the input of the vehicle’s occupant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sugano in view of Telpaz with the teachings of Beaurepaire by increasing or decreasing parameters that affect occupant comfort, as taught by Beaurepaire (see para. 0067 and 0072 citations above). The motivation for doing so would be control the vehicle based on indicated occupant comfort level in “Step S4” of Telpaz, via the “UI element 1107” and “detected reaction 1105” of Beaurepaire (Fig. 11). 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al. (US 2017/0021812 A1), in view of Telpaz et al. (US 2020/0225676 A1), in view of Beaurepaire et al. (US 2020/0079396 A1), further in view of Takahashi et al. (US 2021/0362720 A1), hereafter referred to as Takahashi.
Regarding claims 7-8, Sugano in view of Telpaz in view of Beaurepaire do not explicitly teach wherein the processor increase or decrease the dominant parameter based on a predetermined value of a step-size, and the step-size value varies based on a number of iteration updating the dominant parameter.
However, Takahashi teaches:
a processor (“Each of the above configurations, functions, and the like may be achieved by software by a processor interpreting and executing a program that achieves each function”, para. 0091) configured to increase or decrease a dominant parameter (“longitudinal acceleration and the lateral acceleration”, see para. 0078 citation below) based on a predetermined value of a step-size, and the step-size value varies based on a number of iteration updating the dominant parameter (“gain”, see para. 0786 citation below) (“In S600, the longitudinal acceleration and the lateral acceleration are corrected. For example, in the correction of the lateral acceleration, the traveling trajectory is changed in S400 by changing various setting variables illustrated in Equations (1) to (28). Also, the traveling trajectory and the vehicle speed are changed in S400 by changing a control gain of the longitudinal acceleration control based on the lateral acceleration increasing rate”, para. 0078).
All of the components are known in Sugano in view of Telpaz further in view of Beaurepaire and in Takahashi. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sugano in view of Telpaz in view of Beaurepaire with the teachings Takahashi by increasing the dominant parameter of Sugano in view of Telpaz in view of Beaurepaire based on a “gain” (para. 0078), as taught by Takahashi. The motivation for doing so would be to control a vehicle “without excessively suppressing the lateral acceleration while disturbance of the vehicle behavior on the primary . 
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al. (US 2017/0021812 A1), in view of Beaurepaire et al. (US 2020/0079396 A1), hereafter referred to as Beaurepaire.
	Regarding claim 11, Sugano does not explicitly teach wherein the processor selects the forward acceleration as the dominant parameter when the value of the forward acceleration is the closest to 3 its maximum value among g-g plot parameters and a distance between the value of the forward acceleration and its maximum value is within a predefined range, wherein the processor selects the backward acceleration as the dominant parameter when the value of the backward acceleration is the closest to its maximum value among g-g plot parameters and a distance between the value of the backward acceleration and its maximum value is within the predefined range, wherein the processor selects the lateral acceleration as the dominant parameter when the value of the lateral acceleration is the closest to its maximum value among g-g plot parameters and a distance between the value of the lateral acceleration and its maximum value is within the predefined range, and otherwise, the processor selects the shape parameter as the dominant parameter.
	However, Beaurepaire teaches a method and apparatus for generating a passenger-based driving profile, comprising:
a processor (“The processes described herein for generating a passenger-based driving profile may be advantageously implemented via software, hardware (e.g., general processor…”, para. 0126) configured to select a forward acceleration (“acceleration”, see para. 0067 citation below) as the dominant parameter when the value of the forward acceleration is the closest to its maximum value among parameters and a distance between the value of the forward acceleration and its maximum value is within a predefined range, wherein the processor selects a backward acceleration (“braking”, see para. 0067 citation below) as the dominant parameter when the value of the backward acceleration is the closest to its maximum value among parameters and a distance between the value of the backward acceleration and its maximum value is within the predefined range, wherein the processor selects a lateral acceleration (“lateral acceleration”, see para. 0067 citation below) as the dominant parameter when the value of the lateral acceleration is the closest to its maximum value among parameters and a distance between the value of the lateral acceleration and its maximum value is within the predefined range, and otherwise, the processor selects a shape parameter as the dominant parameter
(“FIG. 11 illustrates an example of a UI 1101 that presents detected driving behavior data 1103 in combination with automatically detected user reaction data 1105…Both the UI elements 1107 and 1109 are interactive elements that enable the user to change or modify the respective detected data values (e.g., by sliding the value lines to indicate a new value). For example, the user can interact with the user element 1107 to alter the comfort level from the initially detected value of 0.8 (e.g., by dragging to the right to indicate a higher confidence or comfort level, or dragging to the left to indicate a lower confidence or comfort level). The detected driving behavior (e.g., acceleration rate) can also be similarly modified”, para. 0072, “In one embodiment, the vehicle sensor data that is presented in the user interface refers to sensor data collected about a vehicle and/or its context (e.g., location, movement, speed, acceleration, braking, lateral acceleration, etc.) as it operates while carrying a user as a passenger”, para. 0067).
	All of the components are known in Sugano and in Beaurepaire. Sugano teaches controlling a vehicle based on updated parameters indicative of a comfort level of an occupant. Beaurepaire teaches controlling a vehicle based on determining a dominant parameter indicative of a comfort level of an occupant (“The detected driving behavior…can also be similarly modified”, para. 0072, based on “vehicle sensor data”, para. 0067). Beaurepaire teaches modifying the driving behavior of the vehicle based on 
	Regarding claim 12, Sugano does not explicitly wherein the processor is configured to request the controller to control the vehicle to move in a predetermined manner to make one of the g-g plot parameters dominant; request the passenger to provide the feedback on the movement of the vehicle in the predetermined manner; and update the dominant parameter associated with the movement in the predetermined manner based on the feedback.
However, Beaurepaire teaches a method and apparatus for generating a passenger-based driving profile, comprising:
a processor (“The processes described herein for generating a passenger-based driving profile may be advantageously implemented via software, hardware (e.g., general processor…”, para. 0126)   configured to request a controller (“Other specialized components to aid in performing the inventive functions described herein include…one or more controllers”, para. 0136) to control an autonomous vehicle (“vehicle 101”, Fig. 1, “vehicle 101 (e.g., an autonomous vehicle)”, para. 0042) to move in a predetermined manner to make a parameter dominant (“In one embodiment, the vehicle sensor data that is presented in the user interface refers to sensor data collected about a vehicle and/or its context (e.g., location, movement, speed, acceleration, braking, lateral acceleration, etc.) as it operates while carrying a user as a passenger”, para. 0067, see also “901”, Fig. 9); 
request a passenger (“user”, see para. 0072 citation below) to provide feedback on the movement of the vehicle in the predetermined manner (“FIG. 11 illustrates an example of a UI 1101 that presents detected driving behavior data 1103 in combination with automatically detected user reaction data 1105…Both the UI elements 1107 and 1109 are interactive elements that enable the user to change or modify the respective detected data values (e.g., by sliding the value lines to indicate a new value). For example, the user can interact with the user element 1107 to alter the comfort level from the initially detected value of 0.8 (e.g., by dragging to the right to indicate a higher confidence or comfort level, or dragging to the left to indicate a lower confidence or comfort level)”, para. 0072, see also “903”, Fig. 9); and 
update the dominant parameter associated with the movement in the predetermined manner based on the feedback (“The detected driving behavior (e.g., acceleration rate) can also be similarly modified”, para. 0072, see also “905”, Fig. 9).
All of the components are known in Sugano and in Beaurepaire. Sugano teaches controlling a vehicle based on updated parameters indicative of a comfort level of an occupant. Beaurepaire teaches controlling a vehicle based on updating a dominant parameter after receiving a comfort level of an occupant (“The detected driving behavior…can also be similarly modified”, para. 0072, based on “comfort level”, para. 0067). Beaurepaire teaches modifying the driving behavior of the vehicle based on the input of the vehicle’s occupant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sugano with the teachings of Beaurepaire by adjusting parameters that affect occupant comfort, as taught by Beaurepaire (see para. 0067 and 0072 citations above). The motivation for doing so would be control the vehicle based on indicated occupant comfort level in “Step S4” of Sugano, via the “UI element 1107” and “detected reaction 1105” of Beaurepaire (Fig. 11). 
Regarding claim 13, Beaurepaire further teaches wherein the processor requests the controller to move the vehicle straight with a value of the forward acceleration (“acceleration”, para. 0067, see rejection to claims 4 and 12) above the maximum forward acceleration to make the forward (“driving behavior includes an acceleration pattern”, see para. 0047 citation below); 
wherein the processor requests the controller to move the vehicle straight with a value of the backward acceleration (“braking”, para. 0067, see rejection to claims 4 and 12) above the maximum backward acceleration to make the backward acceleration the dominant parameter (“driving behavior includes…a braking pattern”, see para. 0047 citation below); 
wherein the processor requests the controller to move through a curve with a value of the lateral acceleration (“lateral acceleration”, para. 0067, see rejection to claims 4 and 12) above the maximum lateral acceleration to make the lateral acceleration the dominant parameter (“driving behavior includes…a vehicle speed on a curved section, a vehicle turning behavior”, see para. 0047 citation below); and 
wherein the processor requests the controller to move through the curve with a value of the lateral acceleration and a value of forward acceleration tracking a profile to make the lateral acceleration the dominant parameter (“driving behavior includes…a combination thereof”, para. 0047”, see para. 0047 citation below)
(“In step 401, the vehicle behavior module 301 collects or records vehicle sensor data of a vehicle carrying a user as a passenger. The vehicle sensor data indicates or relates to at least one driving behavior of the vehicle. By way of example, driving behavior or style includes but is not limited to physical measurements or parameters that record how the vehicle is being driven. In one embodiment, the at least one driving behavior includes an acceleration pattern, a braking pattern, a distance to a neighboring vehicle, a vehicle speed on a curved section, a vehicle turning behavior (e.g., how quickly a vehicle turns, the size of vehicle gaps through which a turn can be made, etc.), or a combination thereof”, para. 0047).
	Regarding claim 14, Sugano does not explicitly teach wherein the processor increase the maximum value of the dominant parameter when the comfort level of the feedback indicates a comfort of the passenger with the value of the dominant parameter, and wherein the processor decreases the maximum value of the dominant parameter when the comfort level of the feedback indicates a discomfort of the passenger with the value of the dominant parameter.
However, Beaurepaire teaches a method and apparatus for generating a passenger-based driving profile, comprising:
a processor (“The processes described herein for generating a passenger-based driving profile may be advantageously implemented via software, hardware (e.g., general processor…”, para. 0126) configured to increase (“The detected driving behavior…can also be similarly modified” when the comfort level is higher, “by dragging to the right to indicate a higher confidence or comfort level”, para. 0072) a maximum value of a dominant parameter (“driving parameter”, see para. 0072 citation below) when a comfort level (“comfort level”, see para. 0072 citation below and Fig. 11) of feedback indicates a comfort of a passenger (“user”, see para. 0072 citation below) with the value of the dominant parameter, and wherein the processor decreases (“The detected driving behavior…can also be similarly modified” when the comfort level is higher, “dragging to the left to indicate a lower confidence or comfort level”, para. 0072) the maximum value of the dominant parameter when the comfort level of the feedback indicates a discomfort of the passenger with the value of the dominant parameter (“FIG. 11 illustrates an example of a UI 1101 that presents detected driving behavior data 1103 in combination with automatically detected user reaction data 1105…Both the UI elements 1107 and 1109 are interactive elements that enable the user to change or modify the respective detected data values (e.g., by sliding the value lines to indicate a new value). For example, the user can interact with the user element 1107 to alter the comfort level from the initially detected value of 0.8 (e.g., by dragging to the right to indicate a higher confidence or comfort level, or dragging to the left to indicate a lower confidence or comfort level). The detected driving behavior (e.g., acceleration rate) can also be similarly modified”, para. 0072, “In one embodiment, the vehicle sensor data that is presented in the user interface refers to sensor data collected about a vehicle and/or its context (e.g., location, movement, speed, acceleration, braking, lateral acceleration, etc.) as it operates while carrying a user as a passenger”, para. 0067).
	All of the components are known in Sugano and in Beaurepaire. Sugano teaches controlling a vehicle based on updated parameters indicative of a comfort level of an occupant. Beaurepaire teaches controlling a vehicle based on determining a dominant parameter indicative of a comfort level of an occupant (“The detected driving behavior…can also be similarly modified”, para. 0072, based on “vehicle sensor data”, para. 0067). Beaurepaire teaches modifying the driving behavior of the vehicle based on the input of the vehicle’s occupant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sugano with the teachings of Beaurepaire by increasing or decreasing parameters that affect occupant comfort, as taught by Beaurepaire (see para. 0067 and 0072 citations above). The motivation for doing so would be control the vehicle based on indicated occupant comfort level in “Step S4” of Sugano, via the “UI element 1107” and “detected reaction 1105” of Beaurepaire (Fig. 11). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665